Citation Nr: 1731031	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-01 747	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to a disability rating greater than 50 percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDING OF FACT

The Veteran's PTSD is manifested primarily by symptomatology productive of no more than occupational and social impairment with reduced reliability and productivity; his symptoms are not productive of occupational and social impairment with deficiencies in most areas, or by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating for PTSD greater than 50 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated April 1, 2011.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

VA examinations were provided in April 2011, August 2013, and December 2014 assessing and reassessing the severity of the Veteran's service-connected PTSD.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination reports adequately document the Veteran's symptoms as they relate to the rating criteria.  He has not alleged any prejudice caused by a deficiency in the examinations.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.

Law and Analysis

The Veteran is seeking higher disability rating for his service-connected PTSD.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F. 3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be due to those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d 112.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5).  38 C.F.R. § 4.130 (2016).  VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in September 2015.  

Evidence relevant to the severity of the Veteran's service-connected PTSD, include treatment records from 2010, which show the Veteran was attending individual counseling sessions through the Vet Center.  At that time his principal symptoms were sleep disturbance, feelings of hopelessness, brought on by the loss of his wife about a year prior and ongoing health problems from diabetes and coronary issues.  

When examined by VA in April 2011 VA examination, the Veteran's reported psychiatric symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  After reviewing the Veteran's claims file, his self-reported medical history, and current symptoms, the examiner concluded the Veteran's PTSD symptoms were most closely manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  A GAF score of 55-60 was assigned.

Subsequently dated evidence shows continued monitoring of the Veteran's PTSD through regular therapy sessions at the local Vet Center.  The most pertinent of these records show that in December 2012 the Veteran reported an episode of severe depression resulting in a suicide attempt during the Christmas holiday.  He reported that he sat in his car, hoping to fall asleep and not wake up, but "chickened out" and went back in the house.  Entries dated in January 2013, show that although the Veteran continued to struggle with depression and sleep difficulties, there was a general improvement in his mood.  He reported staying busy by going to the gym, walking his dog, and socializing with friends.  He was also a regular and active participant in group therapy. 

The Veteran was examined by VA in August 2013, approximately eight months after his suicide attempt.  As to his relevant social and employment history he reported being retired and living alone with his cat and dog since his wife's unexpected death in 2009.  Shortly after his wife's death he was laid off from his job as a driver, after hydroplaning his truck.  The Veteran had no other difficulties in his employment, stating that he worked for his employer for 3 years only missing 2 days.  He stated that while he misses the driving, he could no longer do so because of vision problems.  In terms of his relationships, he has monthly phone contact with his three children and sees them about twice a year, but is not otherwise close to them and.  He also has a long distance relationship with girlfriend that he is close to, but no other friends.  The Veteran also enjoys some recreational/leisure pursuits including riding rides his motorcycle, going to the gym several times a week, and Zumba classes.  He also walks about an hour a day.  

The Veteran's reported psychiatric symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  However he also reported that he was doing well, was more "laid back," and somewhat happier.  He reported that his sleep has been fairly good, and that he was sleeping now on average 7 hours night.  His appetite was also good as he was focused on maintaining a healthy diet.  With regard to his recent suicide attempt, the Veteran stated that hearing his dog barking interrupted him.  He stated that he sometimes gets really depressed, particularly by the winter season, holidays, and loneliness.  He explained that at the time of the incident it was Christmas and he was alone with no family as his kids were with their mother.  He denied current suicidality and states that he now tries to keep himself busy and active. He was currently participating in individual and group counseling at the local Vet Center and stated that he gets a lot out of the group sessions and outings.  He also finds the individual counseling helpful.

Mental status examination revealed the Veteran was appropriately groomed, casually dressed, and cooperative.  His speech, rate, tone, rhythm and volume were within normal limits.  There was evidence of psychomotor agitation, retardation, tics or tremors.  The Veteran's thought process was linear, logical and goal oriented and thought content negative for suicidal ideation or auditory/visual hallucinations.  His affect was full and his mood described as "okay," Cognitive function was intact and insight and judgment were fair.

After reviewing the Veteran's claims file, his self-reported medical history, and current symptoms, the examiner concluded the Veteran's PTSD was stable and of moderate severity with symptoms most closely manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A GAF score of 55 was assigned.  The examiner opined that the Veteran's PTSD would pose moderate vocational limitations, such as a preference to work alone and difficulty getting along with others.  However the Veteran reported that he stopped working due to his deteriorating vision, and not his PTSD.

Findings from an April 2014 VA examination show the Veteran reported little change in his personal history or social functioning since his evaluation in 2013.  Although his symptoms and clinical findings were also largely unchanged, he reported being upset and concerned that the dog his late wife had given him required surgery that he could not afford.  He had become more depressed as he felt the dog was his last connection to her.  Although he was not suicidal, he was concerned that he may become so if his dog dies.  The examiner then referred to VA outpatient treatment records dated from October 2013 to February 2014 which showed the Veteran continued to struggle with depression, exacerbated by cold weather and  missing his children - as they live out of town - and feeling left out when they gather for family events without him.  However these records also showed the Veteran was able to travel and spend Christmas with them and that he was looking forward to socializing and had plans to attend an event with a peer from his veteran's group.  The Veteran reported ongoing support from Vietnam Veterans group through the Vet Center along with individual therapy.  The examiner concluded that the Veteran's PTSD continued to be stable and of moderate severity.  The GAF score of 55 also remained the same. 

The Veteran was last afforded an examination in December 2014.  The examiner noted that outpatient treatment records since the Veteran's last exam did not detail any worsening of symptoms or decline in functioning.  In fact, the symptoms described by the Veteran appear generally consistent with what was detailed in the previous April 2014 exam.  Current symptomatology included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing/maintaining effective work/social relationships and difficulty in adapting to stressful circumstances.  The Veteran reported occasionally having the urge to "hit somebody" when frustrated, but has always has good impulse control and has never acted on this.  

The Veteran remained widowed, but was pleased about a new dating relationship, stating that she is supportive, smart, and helps him a lot.  Prior to this he was in a 4-year long distance relationship.  He continued to attend a Vietnam Veteran's group and works out at the gym several times a week.  In the summer months he rides his motorcycle.  The Veteran also provided additional details regarding his employment history, noting that he last worked as a mail driver, but had an accident when he hydroplaned.  He was initially put on leave and then let go.  He stated that he drove for 35 years and never had an accident prior to that.  He reported he did not attempt to look for work after that because he began getting his wife's social security, then his own soon after, and his impaired vision made it hard to see road signs.

The examiner concluded the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity due to chronic sleep impairment and irritability.  The examiner noted that the Veteran would do best in an environment without a lot of stimulation or one that allows him to work independently or take periodic breaks to regroup due to occasional irritability/impulses.  Also as there were no reported side effects from the medications used to treat the PTSD, there would be no effect on his ability to work.

The remaining evidentiary record shows periodic monitoring of the Veteran's PTSD between December 2014 and September 2016.  Overall the findings from these records are not materially different from those reported on the 2014 VA examination and show that non psychiatric problems were the chief focus of his medical care.  However an entry dated in January 2015 shows an exacerbation in depression and feelings of isolation following his breakup with his new girlfriend.  There was no suicidal ideation, but his limited social interactions were a huge issue for him.  These records also show the Veteran was focusing his energy on renewing a relationship with his previous longtime girlfriend and was considering moving closer to her and his children.  The Veteran reported ongoing support from Vietnam Veterans group through Vet Center along with individual therapy.  He also remained active maintaining his routine of exercise and healthy eating and felt good about himself for his success.  A depression screening performed at that time was negative.  

Mental status evaluation shows the Veteran was consistently alert, fully oriented, and appropriately groomed and dressed.  He was cooperative and interacted and related appropriately with all of his healthcare providers.  His speech was always normal and his thought process was largely coherent, logical, and goal directed with no evidence of hallucinations or homicidal ideation.  His mood described as "okay" with full range of affect.  There was no evidence of cognitive impairment or any suicidal ideations, intention, or plan.  The Veteran's insight and judgment were fair.

Applying the psychiatric symptomatology to the rating criteria noted above, the Veteran's PTSD does not more nearly approximate the criteria for a 70 percent or higher rating.  Although he has reported difficulties due to depression, sleep impairment, and irritability, the relevant clinical findings show the Veteran's symptoms seem to wax and wane, but in general are under control.  So while the evidence shows short periods of when the Veteran is doing better and other times doing worse, he is actually able to function fairly well.  Even by his own account, his symptoms are less disabling, and in some instances improved, through the use of prescription medications and psychotherapy.  The Board does not discount the effect of PTSD on the Veteran's daily life, but the nature, frequency, duration, and severity of his symptoms are better described by the criteria for the 50 percent rating.

To the degree the Veteran's PTSD makes social interactions complicated, the evidence shows he does have the ability to establish and maintain effective relationships as shown by his positive relationship with his late wife and now, albeit with occasional conflict, his long-time girlfriend and his attempts to maintain contact with his children.  Moreover, group therapy notes generally show that he interacted well in that setting and attended such sessions on a fairly regular basis.  There is also no evidence that his PTSD was a primary cause of his unemployment.  In fact, the Veteran was able to maintain a period of prolonged employment for 35 years as a truck driver with no indication of significant decreases in work efficiency.  The Veteran also reported meaningful leisure pursuits including motorcycling, caring for his dog, and physical fitness.

The Board also acknowledges the Veteran's suicide attempt in 2012 and while it is obviously a relevant consideration in evaluating the extent of psychiatric disability, the record reflects that he has had no active suicidal ideation or plan since then.  Also while the Veteran has indicated an occasional urge to "hit somebody," he has never engaged in actual assaultive behavior.  Moreover, the lay and medical evidence does not contain any indication of obsessional rituals, abnormal speech, or impaired impulse control.  There is also no evidence of psychotic symptoms, cognitive deficits or that the Veteran was unable to adequately groom and take care of himself physically.  See Vazquez-Claudio supra.  In the end, while the evidence clearly demonstrates that the Veteran's PTSD symptoms have been continuous, they are not equivalent, in frequency, duration or severity, to warrant the next higher evaluation of 70 percent which requires symptoms at a level of disability equivalent to deficiencies in most areas.

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a higher disability rating for his service-connected PTSD.  The level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher rating is not warranted for this disability for any portion of the time period under consideration.

The Board has also considered whether the service-connected PTSD should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for the service-connected disability is inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  He has reported, among other symptoms, depression and chronic sleep impairment, which are expressly contemplated by the rating criteria.  Furthermore, relevant caselaw and regulations require the consideration of all symptoms that potentially affect social and occupational impairment.  As such, the Board concludes that referral for extraschedular consideration is not warranted here.  

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  The Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  

After a review of the medical evidence, and resolving all doubt in the Veteran's favor, the criteria for the assignment of a disability rating greater than 50 percent are not met. 38 U.S.C.A. § 5107(b) (West 2014).

ORDER

A disability rating greater than 50 percent for PTSD is denied.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


